Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with George Coury on 26 July 2022.
The application has been amended as follows: 

1. (currently amended) A low bypass gas turbine engine, comprising: 
an engine case along the gas turbine engine axis; 
a conformal accessory drive gearbox housing integrated into the engine case as a single component to form at least a portion of the engine case the conformal accessory drive gearbox housing located at a waist of the engine; 
a multiple of accessories mounted to the conformal accessory drive gearbox housing such that an axis of rotation of each of the multiple of accessories are parallel to the engine axis; and
each accessory of the multiple accessories includes an accessory drive shaft, in which each accessory drive shaft is disposed entirely within the conformal accessory drive gearbox housing and extends radially with respect to the gas turbine engine axis, 
wherein the gearbox housing is positioned radially outward of a bypass flow of the gas turbine engine.

16. (currently amended) An additively manufactured gas turbine engine case assembly, comprising: 
a first additively manufactured engine case section; Page 3 of 7Appln. No. 16/212,010 Amdt. dated June 16, 2022 Reply to Office action of December 16, 2021 
a second additively manufactured engine case section that mounts to the first engine case section along an axial interface along a plane running parallel to the gas turbine engine axis; 
an additively manufactured conformal accessory drive gearbox housing integrated with the second engine case as a single component to form at least a portion of the second engine case, the conformal accessory drive gearbox housing located at a waist of the engine; 
a multiple of accessories mounted to the conformal accessory drive gearbox housing such that an axis of rotation of each of the multiple of accessories are parallel to the gas turbine engine axis; and 
each accessory of the multiple accessories includes an accessory drive shaft, in which each accessory drive shaft is disposed entirely within the conformal accessory drive gearbox housing and extends radially with respect to the gas turbine engine axis, 
wherein the gearbox housing is positioned radially outward of a bypass flow of the gas turbine engine.

Allowable Subject Matter
Claims 1, 4, 7, 10-12, and 16-29 are allowed.
The following is an examiner’s statement of reasons for allowance: 
i.	In claims 1 and 16, the cited prior art of record fails to anticipate and/or render obvious, either solely or in combination, a conformal accessory drive gearbox in a gas turbine engine comprising, among other features, 
a multiple of accessories mounted to the conformal accessory drive gearbox housing such that an axis of rotation of each of the multiple of accessories are parallel to the gas turbine engine axis; and 
each accessory of the multiple accessories includes an accessory drive shaft being disposed entirely within the conformal accessory drive gearbox housing and extending radially with respect to the engine axis, 
wherein the gearbox housing is positioned radially outward of a bypass flow of the gas turbine engine.

ii.	Suciu (US 8192143 B2) teaches two towershafts 100A-B in Fig 4 extending radially with respect to the engine axis, interpreted to be the accessory drive shafts, but fails to teach the shafts 100A-B being disposed entirely within the conformal housing. It would not be obvious to one of ordinary skill in the art to modify the shafts 100A-B to be entirely within the housing because these shafts need to extend outside of the housing in order to contact the engine shaft 104.
Clark (US 4525995 A) fails to teach a plurality of accessory drive shafts extending radially with respect to the engine axis.
Hiscock (US 2978869 A) teaches two quill shafts 37, 44 in Fig 2, interpreted to be the accessory drive shafts extending radially, but fails to teach the quill shafts positioned entirely within the conformal gearbox housing, because these shafts need to extend beyond the housing in order to mesh with gearwheel 35 of the engine shaft.
Wotzak (US 20180347471 A1) teaches a gearbox 110 having accessories 140 with radial accessory shafts in Fig 2, and the gearbox 110 positioned within a nacelle radially outward of the bypass duct (Para 0043), but fails to teach the axis of rotation of each accessory is parallel to the engine axis because while the end accessories 140 are rotating parallel to engine shaft 35, their accessory shafts do not extend radially, and the top accessories 140 have radial accessory shafts, but do not rotate parallel to the engine shaft.  It would not have been obvious to one of ordinary skill in the art to modify the top accessories 140 to rotate parallel to the engine shaft, because this would require additional gears and shafts which increases weight as well as complexity of the gearbox architecture.  
iii.	Claims 4, 7, 10-12, and 17-29 are allowed at least by virtue of their respective dependency upon an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thuyhang Nguyen whose telephone number is (571)272-5317.  The examiner can normally be reached on Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Thuyhang N Nguyen/Examiner, Art Unit 3741                                                                                                                                                                                                        
/TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741